                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

WELLS FARGO BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR
OPTION ONE MORTGAGE LOAN
TRUST 2007-FXD2, ASSET-BACKED
CERTIFICATES, SERIES 2007-FXD2,

      Plaintiff,

v.                                                  Case No. 3:17-cv-02106-N (BT)

GREGORY PLATT and
PAULA PLATT,

      Defendants.

                           MEMORANDUM ORDER

      Before the Court is Plaintiff’s Motion to Reinstate (ECF No. 54). For the

reasons that follow, the Court GRANTS Plaintiff’s motion, reinstates this case to

the active docket, and reinstates Plaintiff’s Motion for Summary Judgment filed on

April 26, 2019 (ECF No. 42).

      As set forth in more detail in the Court’s October 25, 2019 Show Cause

Order, Plaintiff filed this civil action seeking to foreclose on Defendants Paula and

Gregory Platt’s home for nonpayment under a home equity loan agreement.

Compl. 3-5 (ECF No. 1). On April 26, 2019, over a year and a half after filing suit,

Plaintiff moved for summary judgment on its foreclosure claim. Defendants did

not respond to Plaintiff’s summary judgment motion. However, the action was

abated on June 6, 2019 following an agreement reached in mediation. Order


                                         1
Granting Joint Mot. Abate 1 (ECF No. 53); Joint Mot. Abate 3 (ECF No. 52). The

agreement called for a Trial Period Modification Plan under which Defendants

would make three house payments over a three-month period, and upon successful

completion of the trial plan, Defendants would be entitled to a permanent loan

modification. Joint Mot. Abate 3. However, if Defendants failed to make payments

under the trial plan, the agreement provided that the parties would submit an

agreed final judgment to the Court allowing Plaintiff to foreclose on Defendants’

home. Mot. Reinstate 4. On September 23, 2019, Plaintiff moved to reinstate this

action to the Court’s active docket because Defendants failed to perform under the

trial plan and further failed to respond to Plaintiff’s requests that they sign an

agreed final judgment. Id. Plaintiff appeared at a hearing on October 25, 2019 on

its motion to reinstate. Defendants did not appear at the hearing as ordered. At the

hearing, Plaintiff orally moved to reinstate the April 26, 2019 Motion for Summary

Judgment.

      In view of the circumstances, the Court GRANTS Plaintiff’s Motion to

Reinstate (ECF No. 54), reinstates this case to the active docket, and reinstates

Plaintiff’s Motion for Summary Judgment (ECF No. 42). Although Defendants

failed to respond to the Motion for Summary Judgment in the first place, the Court

grants Defendants the renewed opportunity to do so. In responding to the Motion

for Summary Judgment, Defendants must comply with both the Federal Rules of

Civil Procedure and the local rules of this district regarding the content and length

of the response and the time in which it must be filed. Should Defendants again

                                         2
fail to respond to the motion, it will be deemed unopposed. Finally, the Court

directs Plaintiff to promptly submit in support of the Motion for Summary

Judgment a proposed form of final judgment detailing its requirements to execute

foreclosure.

      SO ORDERED.

      October 28, 2019.



                                    ____________________________
                                    REBECCA RUTHERFORD
                                    UNITED STATES MAGISTRATE JUDGE




                                       3
